STRAUP, J.
(concurring).
In concur in the judgment. The trial court sustained the general demurrer to the complaint for want of facts. As neither the demurrant was required to set forth in the general demurrer, nor the court in passing on it to state, the particulars wherein the complaint was wanting in facts, we have no means of knowing for what reason the court held the complaint insufficient, except from an inspection of the complaint itself. Counsel have told us that the court held the complaint bad because the averments thereof conclusively show the plaintiff guilty of contributory negligence. But neither the court nor the record tells us that. The coprt having sustained the general demurrer for want of facts in the complaint, the ruling must be upheld if the complaint for any good reason is wanting in essential facts, though the trial court did not give the best- or proper reason for its deficiency in such particular. I think the demurrer was properly sus*589tained on the ground of a want of sufficient allegations-to show that the alleged negligence of the defendant caused the injury. I do not think that the allegations of the complaint conclusively show the plaintiff guilty of contributory negligence. I am of the opinion, also, that sufficient facts are alleged to show that a duty was imposed on the defendants to use ordinary care to guard the excavation and to warn and protect pedestrians against the dangers attending it, and that the defendants had failed and neglected so to do. But it is not sufficiently-alleged that the charged negligence of the defendants — their failure to place guards or barriers or signs or other means of protection or warning about the excavation — caused the plaintiff to fall, or that, he, by reason- of such failure or negligence, was cast into- the excavation.- Hence there is a want of allegations that the alleged negligence caused the injury. What plaintiff alleged was, not that the alleged negligence of the defendants caused him to be thrown or east into the excavation, but that he “fell into” it “without his fault or negligence” because of his walking along the sidewalk and “failing to observe the excavation” for the reason that “his attention was otherwise attracted and engaged as he was then looking in another direction.” Such allegations, though they do not necessarily show the plaintiff guilty of contributory negligence, nevertheless do not sufficiently show that by reason of the alleged negligence of the defendants he fell or was cast into the excavation, and that the defendants’ negligence caused the injury.